Citation Nr: 1446192	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  03-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wilkes-Barre, Pennsylvania


THE ISSUE

Whether the Veteran was enrolled for treatment in the VA healthcare system prior to January 17, 2003.  


REPRESENTATION

Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from July 1954 to February 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) in Wilkes-Barre, Pennsylvania.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania Regional Office (RO) in April 2004.  A transcript of that hearing has been associated with the claims file. 

This case has previously been before the Board.  In an August 2005 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a November 2007 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  The case was remanded by the Board for additional development in October 2009 and April 2011.  The case has now been returned to the Board for further appellate action  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013). 


FINDINGS OF FACT

1.  The Veteran does not have a compensable service-connected disability and there is no indication that he has special eligibility attributes to qualify him for an improved priority group other than priority group 8. 

2.  It is at least as likely as not that the Veteran applied for enrollment in the VA healthcare system prior to January 17, 2003.   

CONCLUSION OF LAW

The criteria to meet the basic eligibility requirements for enrollment in the VA healthcare system as a member of priority group 8 prior to January 17, 2003, have been met.  38 C.F.R. § 17.36 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran must be enrolled in the VA healthcare system as a condition for receiving the authorized medical care under the provisions of Chapter 38 of the United States Code.  38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2013).  A Veteran may apply to be enrolled in the VA healthcare system at any time.  A Veteran who wishes to be enrolled must apply by submitting a VA Form 10-10EZ to a VA medical facility.  38 C.F.R. § 17.36(d)(1) (2013). 

Upon receipt of a completed VA Form 10-10EZ, the appropriate VA personnel will accept a Veteran as an enrollee upon determining that the Veteran is in a priority category eligible to be enrolled.  Upon determining that a Veteran is not in a priority category eligible to be enrolled, VA will inform the applicant that the applicant is ineligible to be enrolled.  38 C.F.R. § 17.36(d)(2). 

The Secretary determines which categories of Veterans are eligible to be enrolled.  Cleland v. National College of Business, 435 U.S. 213 (1978) (Congress has broad power to make decisions concerning how Veterans benefits should be administered); Talon v. Brown, 999 F.2d 514 (1993) (budgetary considerations standing alone were a sufficient reason for Congress to exclude Filipino Veterans from certain pension benefits); Disabled American Veterans v. United States Department of Veterans Affairs, 962 F.2d 136 (2d Cir. 1992) (steps to control the budget deficit, however modest in degree, nonetheless are legitimate, and perhaps necessary, objectives of the Congress and the President); Lyng v. Automobile Workers, 485 U.S. 360 (1988); Ohio Bureau of Employment Services v. Hodory, 431 U.S. 471 (1977); Giancaterino v. Brown, 7 Vet. App. 555 (1995); Oliver v. Ledbetter, 821 F.2d 1507 (11th Cir. 1987) (Social Security Act provision was rationally related to legislative goal of distributing limited welfare funds to neediest families). 

The order of priority of enrollment for VA healthcare benefits is as follows: 

(1) Veterans with a singular or combined rating of 50 percent or greater based on one or more service-connected disabilities or unemployability. 

(2) Veterans with a singular or combined rating of 30 percent or 40 percent based on one or more service-connected disabilities. 

(3) Veterans who are former prisoners of war; Veterans awarded the Purple Heart; Veterans with a singular or combined rating of 10 percent or 20 percent based on one or more service-connected disabilities; Veterans who were discharged or released from active military service for a disability incurred or aggravated in the line of duty; Veterans who receive disability compensation under 38 U.S.C.A. § 1151; Veterans whose entitlement to disability compensation is suspended pursuant to 38 U.S.C.A. § 1151, but only to the extent that such Veterans' continuing eligibility for that care is provided for in the judgment or settlement described in 38 U.S.C.A. § 1151; Veterans whose entitlement to disability compensation is suspended because of the receipt of military retired pay; and Veterans receiving compensation at the 10 percent rating level based on multiple noncompensable service-connected disabilities that clearly interfere with normal employability. 

(4) Veterans who receive increased pension based on their need for regular aid and attendance or by reason of being permanently housebound and other Veterans who are determined to be catastrophically disabled by the Chief of Staff (or equivalent clinical official) at the VA facility where they were examined. 

(5) Veterans not covered by 38 C.F.R. § 17.36(b)(1) through (b)(4) of this section who are determined to be unable to defray the expenses of necessary care under 38 U.S.C.A. § 1722(a). 

(6) Veterans of the Mexican border period or of World War I; Veterans solely seeking care for a disorder associated with exposure to a toxic substance or radiation, for a disorder associated with service in the Southwest Asia theater of operations during the Gulf War, or for any illness associated with service in combat in a war after the Gulf War or during a period of hostility after November 11, 1998; and Veterans with 0 percent service-connected disabilities who are nevertheless compensated, including Veterans receiving compensation for inactive tuberculosis. 

(7) Veterans who agree to pay to the United States the applicable co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g) if their income for the previous year constitutes "low income" under the geographical income limits established by the U.S. Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year.  42 U.S.C.A. § 1437a(b)(2). 

(8) Veterans not included in priority category 4 or 7, who are eligible for care only if they agree to pay to the United States the applicable co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g). 

38 C.F.R. § 17.36(b) (2013); 38 U.S.C.A. § 1705 (West 2002). 

The regulations also set forth several additional definitions, none of which apply here.  For instance, for purposes of enrollment for VA medical care, catastrophically disabled means to have a permanent severely disabling injury, disorder, or disease that compromises the ability to carry out the activities of daily living to such a degree that the individual requires personal or mechanical assistance to leave home or bed or requires constant supervision to avoid physical harm to self or others.  That definition is met if an individual has been found by the Chief of Staff (or equivalent clinical official) at the VA facility where the individual was examined to have a permanent condition specified in 38 C.F.R. § 17.36(e)(1); to meet permanently one of the conditions specified in 38 C.F.R. § 17.36(e)(2) by a clinical evaluation of the patient's medical records that documents that the patient previously met the permanent criteria and continues to meet such criteria (permanently) or would continue to meet such criteria (permanently) without the continuation of on-going treatment; or to meet permanently one of the conditions specified in 38 C.F.R. § 17.36(e)(2) of this section by a current medical examination that documents that the patient meets the permanent criteria and will continue to meet such criteria (permanently) or would continue to meet such criteria (permanently) without the continuation of on-going treatment. 

A permanent condition includes quadriplegia and quadriparesis, paraplegia, blindness, persistent vegetative state, or a condition resulting from two of the following procedures provided the two procedures were not on the same limb: (i) Amputation through hand; (ii) Disarticulation of wrist; (iii) Amputation through forearm; (iv) Disarticulation of forearm; (v) Amputation or disarticulation through elbow; (vi) Amputation through humerus; (vii) Shoulder disarticulation; (viii) Forequarter amputation; (ix) Lower limb amputation not otherwise specified; (x) Amputation of great toe; (xi) Amputation through foot; (xii) Disarticulation of ankle; (xiii) Amputation through malleoli; (xiv) Other amputation below knee; (xv) Disarticulation of knee; (xvi) Above knee amputation; (xvii) Disarticulation of hip; and (xviii) Hindquarter amputation.  38 C.F.R. § 17.36(e)(1) (2013). 

A permanent condition also includes: (i) Dependent in 3 or more Activities of Daily Living (eating, dressing, bathing, toileting, transferring, incontinence of bowel and/or bladder), with at least 3 of the dependencies being permanent with a rating of 1, using the Katz scale.  (ii) A score of 10 or lower using the Folstein Mini-Mental State Examination. (iii) A score of 2 or lower on at least 4 of the 13 motor items using the Functional Independence Measure.  (iv) A score of 30 or lower using the Global Assessment of Functioning.  38 C.F.R. § 17.36(e)(2). 

None of the situations described in 38 C.F.R. § 17.36(e) apply in this case. 

Veterans will be placed in priority categories whether or not Veterans in that category are eligible to be enrolled.  A Veteran will be placed in the highest priority category or categories for which the Veteran qualifies.  A Veteran may be placed in only one priority category, except that a Veteran placed in priority category 6 based on a specified disorder or illness will also be placed in priority category 7 or priority category 8, as applicable, if the Veteran has previously agreed to pay the applicable co-payment, for all matters not covered by priority category 6.  38 C.F.R. § 17.36(d)(3) (2013). 

As of January 17, 2003, VA will not enroll in the VA health care system Veterans who fall in priority category 8 and who either were not in an enrolled status on January 17, 2003, or who requested disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 (West 2002 & Supp. 2013); 38 C.F.R. § 17.36(c)(2) (2013); 68 Fed. Reg. 2,670 -73 (Jan. 17, 2003). 

The Veteran has not contended that he qualifies for any of the first seven categories under 38 C.F.R. § 17.36(b).  The record shows that the Veteran does not have any compensable service-connected disability at the present time.  Based on this evidence, the Veteran is not eligible to be placed in priority groups 1, 2, 3, 4, or 6. 

The Board has also considered the Veteran's financial situation.  Initially, the Board must emphasize that the Veteran has refused to provide specific income information.  The duty to assist is not a one-way street.  Where Veteran has information that is relevant to claim, the claimant cannot wait passively, but must provide that information.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

A Veteran is considered to be unable to defray the expenses of necessary care if he is eligible to receive medical assistance under a State plan approved under title XIX of the Social Security Act, if he is in receipt of pension under section 1521 of title 38, or if his attributable income (and net worth) is not greater than the amount set forth in subsection (b).  38 U.S.C.A. §§ 1503, 1522, 1722 (West 2002).  The Veteran does not receive either of the first two types of benefits. 

Regarding the third eligibility criterion for that priority category, the income threshold is updated annually and published in the Federal Register.  At best, the claims folder includes a report of contact prepared by the enrollment coordinator at the VHA facility in Wilkes-Barre, Pennsylvania, who wrote that the Veteran had at least acknowledged, albeit without specificity, that his income exceeded the means-test threshold for single Veterans for 2003.  The Veteran also stated that he was not in a financial hardship situation.  Thus, the Veteran does not qualify for priority category 5 status under 38 C.F.R. § 17.36(b)(5).  In the absence of financial information from the Veteran, the Board also cannot establish entitlement to placement in category 7.  38 C.F.R. § 17.36(b)(7) (2013). 

Based on the evidence of record, the highest priority group that the Veteran is qualified for is priority category 8.  The question before the Board is whether the Veteran was enrolled in the VA healthcare system prior to January 17, 2003.  The Veteran has asserted that he applied for enrollment in the VA healthcare system in February 1958 and that he was issued a healthcare card at that time.  The Veteran has submitted a copy of a card titled VA Form VB 3-39.  That card shows that he file a claim for entitlement to some sort of VA benefit in February 1958.  The card specifically informs the Veteran to keep the card on his person at all times.  The card does not specifically state that it was issued for the purposes of enrollment into the VA healthcare system.  However, after continued efforts in research and development, VA has been unable to determine the exact reason for the issuance of the card in question.  After repeated attempts, the Board has been unable to determine that the card does not represent an application for enrollment in the VA healthcare system.  Therefore, the Board finds that it is at least as likely as not that the card was issued for the purposes of enrollment into the VA healthcare system.  

Therefore, the Board finds that the evidence for and against the claim is in equipoise and so, the claim must be decided in favor of the Veteran.  Therefore, the Board finds that it is at least as likely as not that the Veteran applied for enrollment in the VA healthcare system in 1958.


ORDER

Enrollment for treatment in the VA healthcare system as a member of priority group 8 prior to January 17, 2003, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


